Opinion issued February 22, 2010

 




 
 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-10-0126-CR
____________

IN RE BRUCE DUANE STEVENS, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION

          Relator, Bruce Duane Stevens, filed a petition for writ of mandamus that
requests this Court to compel respondent
 to rule on his pro se motion for speedy trial
in cause number 1230727.  The petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).